NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABRAHAM RIOS,                                   No.    15-73579

                Petitioner,                     Agency No. A205-297-724

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Abraham Rios, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying administrative closure and

dismissing his appeal from an immigration judge’s (“IJ”) order of removal. We

dismiss the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s denial of administrative closure.

Diaz-Covarrubias v. Mukasey, 551 F.3d 1114, 1118-20 (9th Cir. 2009).

      We lack jurisdiction to consider Rios’ unexhausted contentions that the IJ

failed to apply mandatory presumptions in his favor and applied legally erroneous

standards of proof. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)

(“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DISMISSED.




                                         2                                  15-73579